Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 12-15, 17-26, 28, and 31- 35 are all the claims.
2.	Claims 12 and 31are amended in the After Final Response of 7/26/2022.
3.	Claims 12-15, 17-26, 28, and 31- 35 are examined.

Withdrawal of Rejection(s) 
Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
4.	The rejection of Claim 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
	Applicants have addressed the original grounds for rejection, namely, that Claim 31 has been amended to recite “or” between elements c) and d).

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: the claims are drawn to bispecific antibodies, kits and nucleic acids encoding the same comprising 1) an anti-betacellulin binding region and 2) an anti-VEGF binding region comprising the VH/VL CDR1-3 and the VH/VL pairing for each of the corresponding binding region are free from the art and supported by the specification. See Table 1 for exemplary anti-BTC Fabs of the invention: NSV1, NSV2, NSV3 and NSV4 and corresponding SEQ ID NOS for the VH CDR1-3/VL CDR1-3 under the numbering systems of combined, Kabat, Chothia and IMGT. See Table 2 for exemplary anti-VEGF Fab of the invention: NVS8 and corresponding SEQ ID NOS for the VH CDR1-3/ VL CDR1-3 under the numbering systems of combined, Kabat, Chothia and IMGT. See Table 3 for exemplary anti-BCT/antiVEGF Fabs for the VH CDR1-3/ VL CDR1-3 under the numbering systems of combined, Kabat, Chothia and IMGT: NVS11, NVS12, NVS13, and NVS14. Combined sequence and text searching finds the claims free from the art and supported by the application as filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 12-15, 17-26, 28, and 31-35 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643